ALPINE ULTRA SHORT TAX OPTIMIZED INCOME FUND AND ALPINE HIGH YIELD MANAGED DURATION MUNICIPAL FUND EACH A SERIES OF ALPINE INCOME TRUST SUPPLEMENT DATED AUGUST 27, 2014 TO THE PROSPECTUS DATED FEBRUARY 28, 2014 Effective November 1, 2014 thefollowing sentence replaces the second sentence in the section of the Funds’ Prospectus titled “Dividends, Distributions and Taxes – Dividend and Distributions”: For the Ultra Short Fund and High Yield Fund, dividends are declared and accrued daily and paid monthly based on upon the Fund’s net investment income (i.e., income other than net realized capital gains). Please retain this Supplement for future reference.
